Citation Nr: 1034806	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to extension of a temporary total rating for 
convalescence beyond April 30, 2009.  

2.  Entitlement to an evaluation in excess of 20 percent for a 
left knee disability. 

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service connected left 
knee disability.  

4.  Entitlement to service connection for a mood disorder, to 
include as secondary to a service connected left knee disability.  

5.  Entitlement to compensation for a nerve injury of the left 
leg under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1992 to 
December 1992 and active military service from March 1993 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a video conference hearing before the 
undersigned Veterans Law Judge in June 2010.  The hearing 
originated from the Providence, Rhode Island, RO.  A transcript 
of his testimony is in the claims folder.  

The  issue of entitlement to service connection for a 
nerve disability of the left leg secondary to the 
Veteran's service connected disability of the left knee 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 20 
percent for a left knee disability; entitlement to service 
connection for a right knee disability, to include as secondary 
to a service connected left knee disability; entitlement to 
service connection for a mood disorder, to include as secondary 
to a service connected left knee disability; and entitlement to 
compensation for a nerve injury of the left leg under the 
provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Following surgery for the Veteran's service connected left 
knee disability; a temporary total rating for convalescence was 
assigned, effective from March 18, 2009 to April 30, 2009.  

2.  As of April 30, 2009, the evidence does not show that the 
Veteran had severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches, immobilization by 
cast, application of a body cast, or the necessity for house 
confinement.  


CONCLUSION OF LAW

The criteria for extension of a temporary total rating for 
convalescence beyond April 30, 2009 have not been met.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.30 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

In this case, the Veteran was provided with a letter in April 
2009 that contained all of the notification required by 38 C.F.R. 
§ 3.159, as defined by Pelegrini.  The letter outlined the 
requirements for a total rating for convalescence.  It was 
provided to the Veteran prior to the initial adjudication of his 
claim for an extension of the temporary total evaluation in May 
2009.  The Board concludes that the duty to notify has been met 
as to the issue decided herein.  

The Board further concludes that the duty to assist has also been 
met as to this issue.  VA treatment records regarding follow up 
care and physical therapy are in the claims folder.  The Veteran 
has submitted a statement from a medical professional regarding 
this issue.  He also offered testimony at the June 2010 hearing 
that addressed this matter.  There is no indication that there is 
any relevant evidence outstanding in this claim, and the Board 
will proceed with consideration of the Veteran's appeal.



Temporary Total Evaluation for Convalescence

The Veteran contends that he is entitled to a 100 percent 
evaluation beyond April 30, 2009 for convalescence following 
surgery for his service connected left knee disability.  He 
argues that he was ordered to go to physical therapy three days a 
week, and that he was unable to return to work.  The Veteran 
notes that he received six months of a temporary total evaluation 
following an earlier surgery, and he believes that he is entitled 
to six months for this surgery, too.

Initially, the Board notes that the June 2009 notice of 
disagreement for the issue of a temporary total evaluation beyond 
April 30, 2009 refers to 38 C.F.R. § 4.29 (2009).  This provision 
allows for temporary total evaluations during hospital treatment 
or observation.  Convalescence is addressed in 38 C.F.R. § 4.30.  
It appears from the record that the RO may have considered the 
Veteran's claim under both provisions.  However, at the June 2010 
hearing, the Veteran noted that he had only been in the hospital 
for one day for this surgery.  He and his representative 
clarified that the benefit they were seeking was a temporary 
total rating for convalescence under 38 C.F.R. § 4.30 and not 
hospitalization under 38 C.F.R. § 4.29.  Therefore, the Board 
will not address entitlement to a 100 percent evaluation under 
38 C.F.R. § 4.29, and to the extent that this matter may have 
been developed by the RO, it is considered withdrawn.  On the 
other hand, the RO has adjudicated the claim for convalescence 
under 38 C.F.R. § 4.30, and it is properly on appeal to the 
Board.  

The record shows that the Veteran underwent surgery for his 
service connected left knee disability in March 2009.  A May 2009 
rating decision awarded a temporary total evaluation effective 
from the March 18, 2009 date of surgery and ending on April 30, 
2009.  The evaluation for the left knee disability was then 
decreased to the 20 percent schedular evaluation that was 
previously in effect.  The Veteran then initiated an appeal of 
the reduction in June 2009 and sought an extension of the 100 
percent evaluation.  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted, effective the date of hospital 
admission or outpatient treatment and continuing for a period of 
one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  Such 
total rating will be followed by appropriate schedular 
evaluations.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, 
surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited), or immobilization by cast, without surgery, 
of one major joint or more.  A total rating may be extended for 
one, two or three months beyond the initial three months for any 
of the bases cited above, and extensions of one or more months up 
to six months beyond the initial six months period may be made 
for surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited), or 
immobilization by cast, without surgery, of one major joint or 
more.  38 C.F.R. § 4.30.

The evidence includes VA treatment records dated March 2009 to 
June 2009.  March 2009 records show that the Veteran had been 
approved for 24 physical therapy visits over the next eight 
weeks.  

An April 2009 mental health note states that the Veteran was 
taking two classes at the Rhode Island School of Design.  He was 
no longer on crutches but still went to physical therapy three 
times a week.  May 2009 records state that the Veteran hoped to 
get a degree in photography.  He reported chronic pain in his 
knee that was improved somewhat since surgery.  He was in 
physical therapy.  

The relevant evidence includes a May 2009 letter from A.J.Z., 
M.D.  Dr. Z. said that the Veteran had undergone revision left 
knee surgery on March 18, 2009, and was currently enrolled in 
physical therapy.  It was anticipated that he would be unable to 
work for approximately another three to six months.  

June 2009 VA treatment records show that the Veteran presented 
for an initial primary care visit to establish care at the VA 
Medical Center.  The Veteran's history stated that after a 
September 2007 anterior cruciate ligament surgery had failed, an 
additional surgery was performed in March 2009.  He was happy 
with the result of his most recent surgery, and he no longer 
needed his pain medication, although he occasionally used an over 
the counter medication for headaches.  On examination, his gait 
was normal.  The assessments included a knee problem and March 
2009 surgery with a happy result.  

At the June 2010 hearing, the Veteran reported that he continued 
to have left knee pain on a daily basis.  He believed that he 
only got one month of convalescence following his second surgery 
because he was not using pain medications, he was not on 
crutches, and he was not complaining.  However, he noted that he 
remained in physical therapy for three days a week after the end 
of the temporary total rating.  He said that he had continued 
doing physical therapy until August 2009, when he returned to 
work due to financial difficulties.  The Veteran noted that he 
had received six months of temporary total evaluation following 
his ligament repair in September 2007.  See Transcript.  

The Board finds that entitlement to a temporary total evaluation 
beyond April 30, 2009 is not warranted.  Based on evidence that 
shows the Veteran was approved for 24 physical therapy sessions 
for eight weeks after surgery, and other evidence that shows the 
Veteran continued to attend physical therapy three days a week as 
of April 2009, it is likely that he continued to go to physical 
therapy three times a week for two or three weeks after the end 
of the temporary total rating on April 30, 2009.  He has also 
testified that he continued to have additional physical therapy 
until he returned to work in August 2009, although it is not 
clear if he continued to go three times a week.  Furthermore, he 
submitted a statement from Dr. Z to the effect that it was 
anticipated he would be unable to return to work for 
approximately another three to six months.  The doctor did not 
provide any medical reasoning for this opinion, nor does the 
medical record otherwise show the Veteran was that significantly 
impaired beyond April 30, 2009, as otherwise discussed herein.

However, physical therapy and estimates as to when a veteran can 
return to work are not the bases for an award of a temporary 
total rating for convalescence.  The Board notes that the May 
2009 letter from Dr. Z is inexact, in that he states the Veteran 
would be unable to work for "approximately" three to six 
months, which means that he acknowledges the possibility of an 
earlier return.  In fact, the Veteran was able to return to 
school in April 2009, approximately one month prior to the letter 
from Dr. Z.  

But more importantly, 38 C.F.R. § 4.30 clearly states that a 100 
percent rating is assigned when there is surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches, or immobilization by cast, 
without surgery, of one major joint or more.  It may also be 
assigned when there is application of a body cast, or the 
necessity for house confinement.  In this case, none of these 
criteria have been met.  In fact, the evidence clearly states 
that the Veteran stopped using his crutches by April 2009 while 
the temporary total evaluation was still in effect.  Therefore, 
as none of the criteria have been met, there is no basis for an 
extension of a temporary total evaluation for convalescence.  

It is noted that after an earlier surgery he did have a longer 
period of convalescence.  It is also noted that it appears that 
surgery was not particularly successful, resulting in the need 
for additional surgery.  A determination as to the extent of 
convalescence is made on the basis of the individual facts of 
each surgery.

In reaching this decision, the Board notes that when there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b).  However, in this case as none of the criteria have 
been met, the evidence is not evenly balanced, and the benefit of 
the doubt does not apply.  




ORDER

Entitlement to extension of a temporary total rating for 
convalescence beyond April 30, 2009 is denied. 


REMAND

In regard to the Veteran's claim for an evaluation in excess of 
20 percent for his service connected left knee disability, the 
record shows that he was last provided with a VA examination of 
the knee in September 2008.  Subsequently, the Veteran underwent 
another left knee surgery in March 2009.  He has not been 
provided with an additional VA orthopedic examination since this 
surgery.  The Board finds that the Veteran must be scheduled for 
an additional examination in order to ascertain the current 
nature and severity of his service connected left knee 
disability.  

In regard to the Veteran's claim for a right knee disability 
secondary to his service connected left knee disability, the 
evidence includes a February 2008 letter from a VA medical 
professional which notes that the Veteran has a possible partial 
anterior cruciate ligament (ACL) tear of the right knee, and 
which attributes his right knee pain to overuse because of the 
left knee disability.  An April 2008 VA examination report from a 
VA nurse practitioner also notes the possible partial ligament 
tear and opines that it is as likely as not that right knee pain 
is the result of the left knee disability.  

The Board finds that although these opinions are not adequate to 
reach a decision in this claim, they do trigger the need to 
obtain additional opinions.  While both examiners have attributed 
the Veteran's right knee pain to his service connected 
disability, the RO has continued to deny this claim on the basis 
that pain alone is not a disability.  However, neither of the 
examiners indicated whether or not the possible partial ACL tear 
was the result of the service connected left knee disability.  
The Board finds that an additional VA examination must be 
scheduled in order to determine whether or not the Veteran has a 
chronic right knee disability that may or may not include a 
partial ACL tear.  If a chronic disability is confirmed, an 
opinion must be obtained as to whether or not it is attributable 
to the service connected left knee disability.  

Similarly, the evidence includes December 2008 VA treatment 
records from the mental health clinic that include a diagnosis of 
a chronic mood disorder.  The examiners have opined that this is 
the result of the Veteran's general medical condition.  
Unfortunately, the opinions did not address whether or not this 
included the Veteran's service connected left knee disability or, 
if so, if the knee disability caused or aggravated the 
development of the mood disorder.  

The Veteran has not been afforded a VA examination in regards to 
the claim for service connection for the mood disorder.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.  The Board concludes that the low threshold has 
been met by the mental health clinic opinion.  The Veteran should 
be scheduled for a VA psychiatric examination in order to 
determine whether or not he has a mood disorder secondary to his 
service connected left knee disability.  

Finally, in regard to the Veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for a nerve injury to the 
left leg, he testified that he began to have numbness and 
tingling following the initial ACL repair of his left knee in 
September 2007.  He further testified that he continues to have 
these symptoms.  

The Board notes that in the September 2008 VA orthopedic 
examination report, the examiner states that the Veteran reported 
numbness of the lateral portion of the left knee.  He added that 
the Veteran reported being told that this was the result of the 
tourniquet used during his surgery, although he noted that this 
would be an unusual side effect.  The examiner said that it was 
of significant interest that the Veteran had not been examined by 
a neurologist.  The final diagnosis included a recommendation for 
a full neurologic assessment of this nerve deficit in order to 
determine its cause.  However, there is no indication that the 
Veteran was ever scheduled for such an examination.  The Board 
agrees with the September 2008 examiner that it is necessary to 
schedule such an examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his knee disabilities and his 
mood disorder since 2007.  After securing 
the necessary release, obtain these 
records.  In addition, all surgical reports 
and hospital records pertaining to the 
September 2007 ACL repair of the Veteran's 
left knee should be obtained.  All records 
pertaining to follow-up care should also be 
obtained.  Any records received that have 
not previously been received should be 
associated with the claims folder.  If an 
attempt is made to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts made.

2.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and severity of his knee 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review with the examination.  
The examination of the left knee should 
include range of motion studies, and the 
presence or absence of instability should 
be noted.  Any additional impairment due to 
pain, weakness, incoordination or 
fatigability should also be noted, to 
include in terms of any additional 
limitation of range of motion.  After the 
examination of the knees and review of the 
medical records are concluded, the examiner 
should attempt to express the following 
opinions:

a) Does the Veteran have a chronic right 
knee disability?  If so, what is the 
diagnosis of this disability?  Does his 
current disability include a partial or 
complete tear of the ACL?

b) If the Veteran is found to have any 
chronic right knee disability, including a 
partial or complete tear of the ACL, is it 
as likely as not (50 percent probability or 
higher) that this right knee disability is 
the result of or aggravated by his service 
connected left knee disability?  

The reasons and bases for all opinions 
should be provided in full.  If the 
examiner believes that they are unable to 
provide an opinion without resorting to 
speculation, the reasons and bases for this 
conclusion should be noted, as well as the 
evidence necessary to render an informed 
opinion.  

3.  The Veteran should be afforded a VA 
psychiatric or psychological examination to 
determine the nature and severity of his 
mood disorder.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review with the examination.  
After completion of the examination and 
review of the medical evidence, the 
examiner should attempt to express the 
following opinions:
a) Does the Veteran have a chronic mood 
disorder?  If not, does he have another 
acquired psychiatric disability?  If so, 
what is the diagnosis of this disability?  

b) If the Veteran is found to have any 
chronic psychiatric disability, is it as 
likely as not that this disability is the 
result of or aggravated by his service 
connected left knee disability?  

The reasons and bases for all opinions 
should be provided in full.  If the 
examiner believes that they are unable to 
provide an opinion without resorting to 
speculation, the reasons and bases for this 
conclusion should be noted, as well as the 
evidence necessary to render an informed 
opinion.  

4.  After all records pertaining to the 
September 2007 surgery requested above have 
been obtained or determined to be 
unobtainable, the Veteran should be 
afforded a VA neurologic examination to 
determine the nature and severity of his 
claimed nerve disability of the left knee.  
All indicated tests and studies should be 
conducted.  The claims folder MUST be made 
available to the examiner for review with 
the examination.  After the completion of 
the examination and review of the record, 
the examiner should attempt to express the 
following opinions: 

a) Does the Veteran currently have a 
chronic neurologic disability of the left 
knee?  

b) If the Veteran is determined to have a 
chronic neurologic disability of the left 
knee, is this additional disability the 
result of the September 2007 VA surgery or 
any associated care?  

c) If the Veteran is found to have a 
chronic neurologic disability of the left 
knee that is the result of the September 
2007 surgery, was the proximate cause of 
the additional neurologic disability due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the September 2007 medical or 
surgical treatment?  In the alternative, 
was the proximate cause of the additional 
neurologic disability an event which was 
not reasonably foreseeable?

The reasons and bases for all opinions 
should be provided in full.  If the 
examiner believes that they are unable to 
provide an opinion without resorting to 
speculation, the reasons and bases for this 
conclusion should be noted, as well as the 
evidence necessary to render an informed 
opinion.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


